     Case 2:20-cv-00053-ECM-JTA Document 1 Filed 01/21/20 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
                                                                    RECEIVE-0
                 FOR THE MIDDLE DISTRICT OF ALABA    JAN 21 A 11: 01
                          NORTHERN DIVISION
                                                                 EORA P. 1VkCKETT. CLK
                                                                  U.S. Or.MICT COURT
SAMANTHA CHILDRESS-HYCHE, )                                      rii9ELE rJ:STRJCT ALA
                          ) COLLECTIVE ACTION
    Plaintiff,            )
                          )    Civil Action
v.                        )                  6.a0-C)J-                      -ECM-3-TA
                                           )
                                           )
CAS CAPITAL GROUP,LLC d/b/a )
SONIC DRIVE-IN RESTAURANTS, )
                            )
     Defendant.             )

                                    COMPLAINT

I.       INTRODUCTION

         Plaintiff Samantha Childress-Hyche brings this action pursuant to the Act of

Congress known as 42 U.S.C. §1981, as amended, and on her behalf and those

similarly situated pursuant to the Fair Labor Standards Act of 1938 ("FLSN'), 29

U.S.C."201 etseq. Plaintiffalleges in violation ofthe law,Defendant discriminated

against her as to the terms and conditions ofher employment and termination, wholly

or partially based on her race. Plaintiff also alleges Defendant failed to pay her all

minimum wages prescribed by federal law. Plaintiff is entitled to equitable relief,

compensatory damages, liquidated damages, punitive damages, attorney fees, and

costs.
                                           1
      Case 2:20-cv-00053-ECM-JTA Document 1 Filed 01/21/20 Page 2 of 12




II.    JURISDICTION

        1.   This Court has jurisdiction in accordance with 28 U.S.C. §§ 1331,

1343(a), 2201- 2202. The venue is proper pursuant to 28 U.S.C.§ 1391.

       2.    The plaintiff has timely filed this race discrimination suit within

four (4) years of the discriminatory treatment.

       3.    The plaintiff has timely filed this claim for minimum wages

within two years of the violation and within three years of the violation if

willfulness is shown.

III. PARTIES

       4.    Plaintiff, Samantha Childress-Hyche is a female citizen of the United

States and a resident of the State of Alabama. Plaintiff was Defendant's employee

as that term is defined under the § 1981 and the FLSA.

       5.    The defendant CAS Capital Grouri, LLC (hereinafter "CCG") was

Plaintiffs 'employer' under § 1981 and the FLSA.

Iv.    STATEMENT OF FACTS

       6.    Plaintiff is a Caucasian female.

       7.    Plaintiffs general manager was Walter Blarie, and he is an African-

American male.

       8.    Plaintiffs assistant general managerr was Charlene Ware, and she is a
                                         2
    Case 2:20-cv-00053-ECM-JTA Document 1 Filed 01/21/20 Page 3 of 12



Caucasian female

      9.     Walter Blarie and Charlene Ware were romantically involved.

       10.   Including her last stint of employment, Plaintiff has worked at

Defendant's location on four different occasions for a combined total of

approximately 12 months.

       11.   Plaintiff had no problems with management during any of her prior

stints of employment, which occurred before the hiring of Walter Blarie.

       12.   Plaintiff worked multiple positions including as a Carhop, i.e., car-side

server or waitress, and Plaintiff was paid $4.25 per hour, plus tips.

      13.    Defendant uses this compensation plan for all employees working as

Carhops at Plaintiffs location and its other Sonic locations.

       14.   Defendant's customers, however, rarely leave Carhops tips.

       15.   From customers' credit card receipts, Defendant is aware its Carhops

rarely receive tips.

       16.   The combination ofPlaintiffs cash hourly rate plus tips did not amount

to compensation equal to $7.25 per hour for her work.

      17.    The combination of Plaintiffs co-worker Carhop's cash hourly rate

plus tips did not amount to compensation equal to $7.25 per hour for their work.

       18.   Walter Blarie, and Charlene Ware as his proxy, favored Plaintiffs

African-American co-workers by assigning them more hours of work than


                                          3
    Case 2:20-cv-00053-ECM-JTA Document 1 Filed 01/21/20 Page 4 of 12



Caucasians and easier jobs.

        19.   Walter Blarie and Charlene Ware promoted or changed the titles of

three of the five African-Americans employed at the time as to increase their rates

of pay for comparable work performed by Caucasian employees, and they did not

do the same for any of the ten to twelve Caucasians employed, including Plaintiff.

        20.   The plaintiff had more experience and was better qualified than the

African-Americans promoted; Walter Blarie and Charlene Ware did not offer her a

promotion, and the Defendant paid her less than those individuals for comparable

work.

        21.   Walter Blarie and Charlene Ware were more lenient with African-

Americans concerning granting time off and discipline for violations of Defendant

attendance and tardy policies.

        22.   Approximately two weeks after her start, on April 25, 2018, Plaintiff

left the premises while on her approved break. During her break, Plaintiff learned

her grandfather was going to die soon and that the family needed to see him

immediately or risk not seeing him before he passed.

        23.   Upon Plaintiffs return from break, she went to the assistant manager,

Katie Powell, and told her of her grandfather's condition.

        24.   Katie Powell then called the assistant general manager,Charlene Ware.

        25.   Charlene Ware and Walter Blarie conferred about replacing Plaintiff.


                                         4
     Case 2:20-cv-00053-ECM-JTA Document 1 Filed 01/21/20 Page 5 of 12



      26.    Plaintiff went outside to, among other things, wait to learn whether she

could leave to see her grandfather.

      27.    When Katie Powell did not return, Plaintiff went to sit in her car to wait.

      28.    Thereafter, Katie Powell came out to Plaintiffs car and told her

Charlene Ware wanted her terminated, and she no longer had a job.

V.    CAUSES OF ACTION

      A.     THE FAIR LABOR STANDARDS ACT OF 1938 — MINIMUM WAGE
             VIOLATIONS(BROUGHT AGAINST DEFENDANT BY THE INDIVIDUALLY
             NAMED PLAINTIFF AND ON BEHALF OF ALL SIMILARLY SITUATED)

      29.    Plaintiff realleges and incorporates by reference Paragraphs 4-5 and 11-

17 above with the same force and effect as if fully set out in specific detail below.

      30.    Plaintiff brings Count I, for unpaid minimum wages, as an "opt-in"

collective action pursuant to 29 U.S.C. § 216(b). In addition to the claims of the

individually named plaintiff; Plaintiff Hyche brings this action as a representative of

all similarly situated former and current employees of the Defendant. The potential

class of"opt-in" employees is defined as:

      All current and former [hourly] servers employed by Defendant at its
      Sonic locations and paid a per hour rate less than $7.25 per hour for all
      hours worked.

      31.    FLSA claims may be pursued by those who opt-in to this case, pursuant

to 29 U.S.C. § 216(b).

      32.    Plaintiff, individually and on behalf of other similarly situated


                                          5
    Case 2:20-cv-00053-ECM-JTA Document 1 Filed 01/21/20 Page 6 of 12



employees, seeks relief on a collective basis challenging Defendant's practice of

failing to pay servers for all hours worked at applicable and required minimum wage

rates.

         33.   The number and identity of other plaintiffs yet to opt-in and consent to

be a party may be determined from the records ofthe Defendant, and potential class

members may easily and quickly be notified ofthe pendency of this action.

         34.   Potential collective action members may be informed of the pendency

of this class action through direct mail and email.

         35.   There are questions of fact and the law common to the class that

predominates over any questions affecting only individual members. The questions

of law and fact common to the class arising from Defendant's actions include,

without limitation, the following:

         a)    How many hours Plaintiff and the putative class worked;

         b)    Whether Plaintiff and members of die putative class were
         compensated under a plan comprised of hourly cash wages less than
         $7.25 per hour plus tips;

         c)    Whether Plaintiff and members of the putative class received a
         regular rate of pay less than $7.25 per hour; and,

         d)    Whether Defendant willfully failed to pay Plaintiff and the
         putative class all minimum wages required under the law.

         36.   The questions set forth above predominate over any questions affecting

only individual persons, and a collective action is superior with respect to


                                           6
    Case 2:20-cv-00053-ECM-JTA Document 1 Filed 01/21/20 Page 7 of 12




considerations of consistency, economy, efficiency, fairness, and equity, to other

available methods for the fair and efficient adjudication ofthe federal law claims.

      37.    The collective action representative's claims are typical of those

similarly situated employees in that these employees have been employed in the

same or similar positions as the representative and were subject to the same or

similar unlawful practices as the representative.

      38.    A collective action is the appropriate method for the fair and efficient

adjudication of this controversy. Defendant has acted or refused to act on grounds

generally applicable to the similarly situated current and former employees. The

presentation of separate actions by individual similarly situated current or former

employees could create a risk of inconsistent and varying adjudications, establish

incompatible standards of conduct for Defendant, and or substantially impair or

impede the ability of Collective Action members to protect their interests.

      39.    Plaintiff is an adequate representative of similarly situated current and

former employees because she was an employee ofthe same entity, and her interests

do not conflict with the interests of the other similarly situated current and former

employees she seeks to represent. The interests of the members of the class of

employees will be fairly and adequately protected by Plaintiff and her undersigned

counsel, which has extensive experience prosecuting complex class and collective

action lawsuits.


                                          7
    Case 2:20-cv-00053-ECM-JTA Document 1 Filed 01/21/20 Page 8 of 12



      40.      At all material times herein, Plaintiff was entitled to the rights,

protections, and benefits provided under the FLSA,29 U.S.C. § 201 et seq.

      41.      Plaintiff and all similarly situated employees are victims of a uniform

and companywide compensation policy and practice that violates the FLSA.

      42.      Defendant violated the FLSA by failing to ensure Plaintiffs and

putative class members' cash wages plus tips equaled an effective hourly rate of

$7.25 per hour.

      43.      The FLSA regulates, among other things, the payment of wages,

including minimum wages by employers whose employees are engaged in

commerce, or engaged in the production of goods for commerce, or employed in an

enterprise engaged in commerce or the production ofgoods for commerce.29 U.S.C.

§ 207(a)(1).

      44.      Defendant was and is subject to the overtime pay requirements of the

FLSA because it is an enterprise engaged in commerce, and its employees are

engaged in commerce.

      45.      Defendant's failure to accurately pay minimum wages was willfully

perpetrated. Defendant has not acted in good faith, nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and as a result

thereof, Plaintiff and other similarly situated employees are entitled to recover an

award of liquidated damages in an amount equal to the amount of unpaid overtime


                                           8
    Case 2:20-cv-00053-ECM-JTA Document 1 Filed 01/21/20 Page 9 of 12




premium pay described above pursuant to Section 16(b) of the FLSA,29 U.S.C. §

216(b).

      46.    Alternatively, should the Court find Defendant did not act willfully in

failing to pay all minimum hourly due, Plaintiff and all similarly situated employees

are entitled to an award of prejudgment interest at the applicable legal rate.

      47.    As a result of the aforesaid willful violations of the FLSA's minimum

wage provisions, Plaintiff and all similarly situated employees are entitled to

damages equal to the mandated unpaid minimum wages within the three years

preceding the filing of this Complaint or their consent to join, plus periods of

equitable tolling, because Defendant acted willfully and knew, or showed reckless

disregard of whether the FLSA prohibited its conduct.

      48.    According to the FLSA, 29 U.S.C. § 216(b), a successful Plaintiff is

also entitled to reimbursement of the costs and attorneys' fees expended in

successfully prosecuting an action for legally prescribed unpaid wages.

      B.     RACE-BASED DISCIUMINATION IN VIOLATION OF SECTION 1981

      49.    Plaintiff realleges and incorporates by reference Paragraphs 4-11 and

18-28 above with the same force and effect as if fully set out in specific detail below.

      50.    Plaintiff brings her race-based discrimination claim pursuant to 42

U.S.C. § 1981.

      51.    Walter Blarie and Charlene Ware were in a romantic relationship, and


                                          9
   Case 2:20-cv-00053-ECM-JTA Document 1 Filed 01/21/20 Page 10 of 12



both favored African-Americans over Caucasians, or in the alternative, Charlene

Ware as Walter Blarie's proxy favored African-Americans as a result of their

relationship.

      52.       Either or both Walter Blarie and Charlene Ware decided to terminate

Plaintiffs employment.

      53.       Plaintiff is a Caucasian, and the relevant decision-maker ending

Plaintiffs employment, as well as the decision-maker's proxy, was aware of

Plaintiffs race and the decision-maker's bias favoring African-Americans.

      54.       After just a couple weeks of employment, after a request by Plaintiffto

leave her shift to see her dying grandfather, Walter Blarie and Charlene Ware ended

her employment even though they allowed Plaintiffs African-American co-workers

to leave their shifts early upon request.

      55.    Plaintiffs race was a motivating factor when the decision-makers

determined they should terminate Plaintiff.

      56.    Plaintiff was not provided any specific reason for her termination.

      57.    Plaintiffs position and or responsibilities, in whole or part, were taken

on by an African-American employee after her employment ended.

      58.    Plaintiffs termination, the promotion of African-Americans instead of

Plaintiff, African-Americans' higher pay for comparable work, and the assignment

of greater hours of work to African-Americans constitute adverse employment


                                            10
   Case 2:20-cv-00053-ECM-JTA Document 1 Filed 01/21/20 Page 11 of 12



actions.

      59.    As a result of this adverse employment action, the plaintiff has suffered

lost wages, advancement opportunities, and benefits.

      VI.    RELIEF

      WHEREFORE,it is respectfully prayed that this Court grant to Plaintiff the

following relief:

      a.     Issue a declaratory judgment that Defendant's actions, as described in

the Complaint, are unlawful and willful, in violation of42 U.S.C. § 1981;

      b.     Issue an Order directing and requiring Defendant to pay Plaintiff

damages compensatory darnages, punitive darnages, lost minimum wages,

liquidated damages, and pre-judgment interest where and if applicable;

      c.     Issue an Order directing and requiring Defendant reinstate Plaintiff, or

award Plaintiff front pay if no position is available or reinstatement is not

appropriate; and,

      d.     Issue an Order directing awarding Plaintiff reasonable attorneys' fees

and costs expended in the course of litigating this action.

      e.     Provide Plaintiff with such other and further relief, as the Court deems

just and equitable.




                                          11
     Case 2:20-cv-00053-ECM-JTA Document 1 Filed 01/21/20 Page 12 of 12


                                              Respectfiffly submitted,


                                                /     '.e.w.149111111
                                              Robert J. Cam:
                                              Counsel for Plain




OF COUNSEL:
WIGGINS,CHILDS,PANTAZIS
FISHER & GOLDFARB,LLC
The Kress Building
301 19th Street North
Birmingham, Alabama 35203
Telephone:(205)314-0500
Facsimile:(205)254-1500




Plaintiffrequests this Honorable Court to serve via certified mail upon the Defendant
the following: Summons, Complaint.


Defendant's Address:
Registered Agent,Inc.
c/o CAS Capital Group,LLC
212 West Troy Street, Suite B
Dothan, Alabama 36303




                                         12
